Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 4-6, 8, 11-13, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, do not teach receiving configuration information associated with one or more a plurality of frequency ranges via higher layer signaling, the one or more plurality of frequency ranges being included in a downlink bandwidth, wherein the configuration information includes a size of each frequency range; identifying at least one frequency range among the one or more plurality of frequency ranges configured by the higher layer signaling; wherein the radio link quality is determined as the in-sync in case that a radio link quality of at least one resource in resources of the CSI-RS for radio link monitoring is better than a first reference value, and wherein the radio link quality is determined as the out-of-sync in case that radio link qualities of all resources of the CSI-RS for radio link monitoring is worse than a second reference value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/Primary Examiner, Art Unit 2465